DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,075,176 (hereinafter Patent (‘176)) in view of Chen et al. (US 2016/0035670, hereinafter Chen).
Claim 11 of Patent (‘176) recites a device comprising:
      a first dielectric layer (line 2);
      a conductive shield (line 2) on the first dielectric layer;
      a second dielectric layer (lines 3-13) on the conductive shield and the first dielectric layer, a first portion of the second dielectric layer extending along an edge of the conductive shield, a second portion of the second dielectric layer extending through a center of the conductive shield, a third portion of the second dielectric layer extending through a channel of the conductive shield, the third portion connecting the first portion to the second portion;
       an integrated circuit die (lines 20-23) on a surface of the second dielectric layer, the integrated circuit die laterally disposed outside of the coil;
      an encapsulant (lines 24-26) around the integrated circuit die; and
      a coil (lines 13-19, lines 29-30) extending through the encapsulant, the coil comprising conductive segments on the surface of the second dielectric layer, the conductive segments winding around the center of the conductive shield at continuously increasing distances from the center of the conductive shield. 
Claim 11 of Patent (‘176) does not recite the integrated circuit die laterally disposed outside the edge of the conductive shield; and the coil laterally disposed inside the edge of the conductive shield.
However, Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 11, ¶0021-¶0026, ¶0029, ¶0051-¶0052) is formed on the interconnect structure (120b) including a dielectric layer (126), the integrated circuit die (102) is laterally disposed outside the inductor region (110) and the conductive shield (140) (Chen, Figs. 1-2, 9-10, ¶0037-¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify claim 11 of Patent (‘176) by forming the integrated circuit die spaced apart from the inductor region as taught by Chen to have the integrated circuit die laterally disposed outside the edge of the conductive shield; and the coil laterally disposed inside the edge of the conductive shield in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0039-¶0040, ¶0068-¶0070).
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent (‘176) in view of Chen (US 2016/0035670).
Claim 7 of Patent (‘176) recites a device comprising:
       a first dielectric layer (line 2);
       a conductive shield on the first dielectric layer (line 3), the conductive shield (lines -11) having a center region, an outer periphery, and a channel region, the channel region extending between the center region and the outer periphery;
       a second dielectric layer (lines 4-11) on the conductive shield and the first dielectric layer, the second dielectric layer extending through the center region and the channel region of the metal shield;
       an encapsulant (line 14) on a surface of the second dielectric layer;
       a coil (lines 15-22) extending through the encapsulant, a center of the coil aligned with the center region of the conductive shield, the coil comprising through vias on the surface of the second dielectric layer, the through vias winding around the center of the metal coil at continuously increasing distances from the center of the metal coil; and
       an integrated circuit die (lines 12-13) in the encapsulant. 
Claim 7 of Patent (‘176) does not recite a metal shield; a metal coil, and the integrated circuit die laterally disposed outside of the metal coil. However, Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 11, ¶0021-¶0026, ¶0029, ¶0051-¶0052) is formed on the interconnect structure (120b) including a dielectric layer (126), the inductor region (110) includes an inductor (114) formed of the same material as interconnect structure (120b) made of a conductive metal material such as Cu, Al, and W (Chen, Figs. 1-2, 11, ¶0020, ¶0027, ¶0029). The integrated circuit die (102) of Chen is laterally disposed outside the inductor region (110) and the conductive shield (140) (Chen, Figs. 1-2, 9-10, ¶0037-¶0040) formed of the same material as interconnect structure (120b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of Patent (‘176) by forming the conductive coil and shield from the same metal material as interconnect structure, and forming the integrated circuit die spaced apart from the inductor region as taught by Chen to have a metal shield; a metal coil, and the integrated circuit die laterally disposed outside of the metal coil in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0020, ¶0027, ¶0029, ¶0039-¶0040, ¶0068-¶0070).
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent (‘176) in view of Chen (US 2016/0035670).
Claim 1 of Patent (‘176) recites a device comprising:
       a conductive shield (line 3), the conductive shield (lines 3-6) having a slot extending between a center region, and an edge of the conductive shield;
       a conductive coil (lines 17-23, lines 31-32) comprising through vias on a surface of the conductive shield, the through vias winding around a center of the conductive coil at continuously increasing distances from the center of the conductive coil, the center of the conductive coil aligned with the center of the conductive shield; 
      a semiconductor structure (lines 13-19, lines 29-31) in the center of the conductive coil, the semiconductor structure disposed on the surface of the conductive shield; and
      an encapsulant (lines 28-32) around the semiconductor structure and the conductive coil. 
Claim 1 of Patent (‘176) does not recite a back-side shielding structure comprising a conductive shield. However, Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 11, ¶0021-¶0026, ¶0029, ¶0051-¶0052) is formed on the interconnect structure (120b), the inductor region (110) including an inductor (114) is formed of the same material as interconnect structure (120b); and the conductive shield (140) (Chen, Figs. 1-2, 9-10, ¶0037-¶0040) is formed beneath the inductor region (110) (Chen, Figs. 1-2, 11, ¶0038).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Patent (‘176) by forming the conductive shield beneath the inductor region as taught by Chen to have a back-side shielding structure comprising a conductive shield in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0020, ¶0027, ¶0029, ¶0039-¶0040, ¶0068-¶0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee et al. (cited in IDS of 07/26/2021, hereinafter Lee) in view of Chen (US 2016/0035670).
With respect to Claim 1, Lee discloses a device (e.g., a semiconductor chip with a coil over a passivation layer and a shielding plate under the coil) (Lee, Figs. 1a-1c, 25a-25b, Cols. 3-9, Col. 14, Col. 22, lines 25-50) comprising:
       a first dielectric layer (e.g., 122/124/126) (Lee, Figs. 25a-25b, Col. 4, lines 16-32; Col. 14, lines 21-38);
       a conductive shield (620) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) on the first dielectric layer (e.g., 122/124/126);
       a second dielectric layer (e.g., 128) (Lee, Figs. 25a-25b, Col. 4, lines 16-32) on the conductive shield (620) and the first dielectric layer (e.g., 122/124/126), a first portion of the second dielectric layer (128) extending along an edge of the conductive shield (620), a second portion of the second dielectric layer (128) extending through a center (e.g., 634) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) of the conductive shield (620), a third portion of the second dielectric layer (128) extending through a channel (e.g., cut-offs between plate portions 621-623, as in Fig. 25b) of the conductive shield (620), the third portion connecting the first portion to the second portion;
       an integrated circuit die (e.g., 112) (Lee, Figs. 25a-25b, Col. 4, lines 7-15);
       an encapsulant (e.g., 140) (Lee, Figs. 25a-25b, Cols. 5-6, Col. 7, lines 1-10);
       a coil (e.g., 200) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) extending through the encapsulant (e.g., 140), the coil (200) laterally disposed inside the edge of the conductive shield (620), the coil comprising conductive segments on the surface of the second dielectric layer (128), the conductive segments winding around the center (634) of the conductive shield (620) at continuously increasing distances from the center of the conductive shield.
Further, Lee does not specifically disclose that an integrated circuit die on the second dielectric layer, the integrated circuit die laterally disposed outside the edge of the conductive shield; an encapsulant around the integrated circuit die.
However, Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 11, ¶0021-¶0026, ¶0029, ¶0051-¶0052) is formed on the interconnect structure (120b) including a dielectric layer (126), the integrated circuit die (102) is laterally disposed outside the inductor region (110) and the conductive shield (140) (Chen, Figs. 1-2, 9-10, ¶0037-¶0040). In Chen, an encapsulant (116) (Chen, Figs. 1-2, 11, ¶0021-¶0022, ¶0054, ¶0057) is formed around the integrated circuit die (102) and the inductor region (110) to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lee by forming the integrated circuit die and the inductor region within the molding material on the back-side interconnect structure as taught by Chen, wherein the back-side interconnect structure includes the second dielectric layer and the conductive shield to have a device comprising an integrated circuit die on the second dielectric layer, the integrated circuit die laterally disposed outside the edge of the conductive shield; an encapsulant around the integrated circuit die in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0039-¶0040, ¶0068-¶0070).
Regarding Claim 3, Lee in view of Chen discloses the device of claim 1. Further, Lee discloses the device, wherein the coil (200) emanates from a first end (202) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) and terminates at a second end (204), but does not specifically disclose the device further comprising: a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connecting the first end and the second end of the coil to the integrated circuit die. However, Chen teaches a redistribution structure (120a) (Chen, Figs. 1-2, 8, 11, ¶0026-¶0027, ¶0034, ¶0039) on the encapsulant (116), the redistribution structure (120a) comprising metallization patterns (e.g., 128a), the integrated circuit (102) is coupled through the interconnect structure (120a) using the contact pads (124d) and the contact vias (106), and the inductor (114) comprises a first end (134a) and a second end (134b) coupled to the contact pads and vias to provide electrical contact to the inductor (114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Chen by forming the interconnect structure over the integrated circuit die and the inductor region as taught by Chen to have a device further comprising: a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connecting the first end and the second end of the coil to the integrated circuit die in order to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density (Chen, ¶0003, ¶0068-¶0070).
Regarding Claim 4, Lee in view of Chen discloses the device of claim 3. Further, Lee does not specifically disclose the device, wherein top surfaces of the conductive segments, the integrated circuit die, and the encapsulant are coplanar, and the redistribution structure is disposed on the top surfaces of the conductive segments, the integrated circuit die, and the encapsulant. However, Chen teaches the device, wherein lower surfaces (e.g., including a back surface 108b of the circuit die 102) (Chen, Figs. 1-2, ¶0024-¶0026) of the device segments (112) of the inductor (114), the integrated circuit die (102), and the encapsulant (116) are coplanar, and the redistribution structure (120b) is disposed on the lower surfaces of the conductive segments (112), the integrated circuit die (102), and the encapsulant (116). The second interconnect structure (120a) (Chen, Figs. 1-2, ¶0027) is formed on the upper surface (108a) of the integrated circuit die (102) and on the inductor region (110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Chen by forming the redistribution structure as the lower interconnect structure of Chen over the coplanar surfaces of the integrated circuit die and the inductor as taught by Chen to have the device, wherein top surfaces of the conductive segments, the integrated circuit die, and the encapsulant are coplanar, and the redistribution structure is disposed on the top surfaces of the conductive segments, the integrated circuit die, and the encapsulant in order to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density (Chen, ¶0003, ¶0068-¶0070).
Regarding Claim 5, Lee in view of Chen discloses the device of claim 3. Further, Lee does not specifically disclose the device, further comprising: a ferric structure adhered to the redistribution structure, the ferric structure laterally disposed inside the edge of the conductive shield. However, Lee teaches an embodiment of Fig. 12 (Lee, Col 14, lines 63-67; Col. 15, lines 1-12), wherein the magnetic layer (351) is provided to overlap the coil (200) so as to enhance the mutual inductance of the coupler formed by lower coil (200) and the upper coil (300), the magnetic layer (351) is provided over the insulating layer (162) including bonding contact (159), and is comprised of material including Fe, Ni, Mn, and ferromagnet.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Chen by forming magnetic layer of Lee on the redistribution layer of Lee/Chen and overlapping the coil as taught by Lee to have the device, further comprising: a ferric structure adhered to the redistribution structure, the ferric structure laterally disposed inside the edge of the conductive shield in order to provide improved semiconductor device having reduced size and with enhanced  mutual inductance (Lee, Col. 1, lines 14-27; Col 14, lines 63-67; Col. 15, lines 1-12).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Chen (US 2016/0035670) as applied to claim 1, and further in view of Nakashiba (US 2013/0234286, cited in IDS of 07/26/2021), and Detecheverry et al. (US 2006/0163692, cited in IDS of 07/26/2021, hereinafter Detecheverry).
Regarding Claim 2, Lee in view of Chen discloses the device of claim 1. Further, Lee does not specifically disclose the device further comprising: a dummy semiconductor structure in the center of the coil, the encapsulant disposed around the dummy semiconductor structure. However, Nakashiba teaches forming the coil (Nakashiba, Figs. 1, 10-12, ¶0010-¶0012, ¶0030-¶0040, ¶0044-¶0045) in the interconnect that functions as an inductor (12) and the dummy structures (30) disposed in the same layer as the coil so as to prevent dishing during the CMP process and improve flatness of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0039), the coil and the dummy structures (30) comprise via strictures (e.g., formed by a damascene process) extending through the insulating layer of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0035), top surfaces of the via strictures of the coil, the dummy structure (30), and the encapsulant being coplanar; the dummy pattern formed in the layer different from that of the coil pattern is arranged so as to suppress an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, Figs. 1, 10-12, ¶0040).
Further, Detecheverry teaches forming an inductive element (11) (Detecheverry, Figs. 1, 12-13, ¶0004-¶0036, ¶0055-¶0069, ¶0079), a shield layer (22/122) including openings (slots) to avoid attenuation of the magnetic field and reduction of the effective inductance of the inductive element, and a dummy structure (14/121) (Detecheverry, Figs. 1, 12-13, ¶0057) at the center of the inductive element (11) and directly over the opening of the conductive shield (122) and between the inductive element (11) and the shield (122), wherein the shield includes patterns comprised of polysilicon or metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Chen by forming the coil pattern and the dummy patterns in the same layer of the interconnect, wherein dummy structures arranged inside the coil and outside of the coil as taught by Nakashiba, and wherein the dummy patterns comprised of a material (e.g., polysilicon) and a structure optimized with respect to the metal pattern density in advanced silicon technologies as taught by Detecheverry to have the device further comprising: a dummy semiconductor structure in the center of the coil, the encapsulant disposed around the dummy semiconductor structure in order to provide improved semiconductor device having high frequency interconnect and dummy patterns to prevent dishing during the CMP process and improve flatness of the interconnect, and to provide the inductor having improved characteristics by suppressing an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor, and to improve planarity and integrity of the low-k dielectric of the insulating layer, and thus to obtain a high quality inductive element in a semiconductor device (Nakashiba, ¶0010-¶0012, ¶0039-¶0040, ¶0044-¶0045; Detecheverry, ¶0004-¶0009, ¶0057).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Chen (US 2016/0035670) as applied to claim 3, and further in view of Hayama et al. (US 2004/0021218, cited in IDS of 07/26/2021, hereinafter Hayama).
Regarding Claim 6, Lee in view of Chen discloses the device of claim 3. Further, Lee does not specifically disclose the device further comprising: a passive device connected to the metallization patterns of the redistribution structure, the passive device laterally disposed outside the edge of the conductive shield. However, Hayama teaches forming a module component (Hayama, Fig. 1, ¶0022-¶0052), wherein a passive device (e.g., capacitor 10) (Hayama, Fig. 1, ¶0026-¶0027) is provided on the redistribution structure (insulated layer 1 including via-hole conductors 27 for electrically connecting the plurality of circuits), the passive device (10) overlapping the integrated circuit die (8), and the components of the insulating substrates (1-7) are electrically coupled through the via-hole conductor (27); the module including the capacitor is configured as DC/DC converter and the capacitor is used for stabilizing the voltage fluctuation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Chen by forming a passive device as a capacitor over the redistribution structure and overlapping the integrated circuit die as taught by Hayama to have the device further comprising: a passive device connected to the metallization patterns of the redistribution structure, the passive device laterally disposed outside the edge of the conductive shield in order to provide improved module including an active component and a passive element that is configured as DC/DC converter with stabilized voltage fluctuation (Hayama, ¶0001, ¶0006, ¶0026-¶0027).
Claims 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Kato (US 2017/0024637, cited in IDS of 07/26/2021), Nakashiba (US 2013/0234286), and Chen (US 2016/0035670).
With respect to Claim 7, Lee discloses a device (e.g., a semiconductor chip with a coil over a passivation layer and a shielding plate under the coil) (Lee, Figs. 1a-1c, 25a-25b, Cols. 3-9, Col. 14, Col. 22, lines 25-50) comprising:
       a first dielectric layer (e.g., 122/124/126) (Lee, Figs. 25a-25b, Col. 4, lines 16-32; Col. 14, lines 21-38);
       a metal shield (620) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) on the first dielectric layer (e.g., 122/124/126), the metal shield (620) having a center region (e.g., 634), an outer periphery, and a channel region (e.g., cut-offs between metal plate portions 621-623), the channel region extending between the center region (e.g., 634) and the outer periphery;
       a second dielectric layer (e.g., 128) (Lee, Figs. 25a-25b, Col. 4, lines 16-32) on the metal shield (620) and the first dielectric layer (e.g., 122/124/126), the second dielectric layer (128) extending through the center region (e.g., 634) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) and the channel region (e.g., cut-offs between plate portions 621-623, as in Fig. 25b) of the metal shield (620);
       an encapsulant (e.g., 140) (Lee, Figs. 25a-25b, Cols. 5-6, Col. 7, lines 1-10) on a surface of the second dielectric layer (128);
       a metal coil (e.g., 200) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) extending through the encapsulant (e.g., 140), the metal coil comprising segments on the surface of the second dielectric layer (128), the segments winding around the center of the metal coil at continuously increasing distances from the center of the metal coil; and
      an integrated circuit die (e.g., 112) (Lee, Figs. 25a-25b, Col. 4, lines 7-15).
Further, Lee does not specifically disclose that (1) a center of the metal coil aligned with the center region of the metal shield, (2) the metal coil comprising though vias, the through vias winding around the center of the metal coil, (3) an integrated circuit die in the encapsulant, the integrated circuit die laterally disposed outside of the metal coil.
Regarding (1), Kato teaches forming the conductive shield (3) (Kato, Figs. 1C, 3, 5C, ¶0032-¶0055) having the center region (opening 7) and the coil pattern (23) having a center which is aligned with the center region of the conductive shield in a plan view (Kato, Fig. 3, ¶0038), wherein the size and area of the opening (7) controls the magnetic flux received at the side of the conductive shield (3), and is optimized (Kato, Figs. 1C, 5A-5C, ¶0045-¶0047) with respect to inner area of the coil pattern (23) to have the magnetic field efficiently distributed through the opening (7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee by forming the metal shield with optimized area of the opening at the center of the conductive shield as taught by Kato to have a center of the metal coil aligned with the center region of the metal shield in order to provide a device that efficiently controls the electric field and the magnetic field occurring at the shield plate, and thus to control the gain of transmission and reception signals (Kato, ¶0008-¶0010, ¶0045-¶0047).
Regarding (2), Nakashiba teaches forming the coil (Nakashiba, Figs. 1, 10-12, ¶0010-¶0012, ¶0030-¶0040, ¶0044-¶0045) in the interconnect that functions as an inductor (12) and the dummy structures (30) disposed in the same layer as the coil so as to prevent dishing during the CMP process and improve flatness of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0039), the coil and the dummy structures (30) comprise via strictures (e.g., formed by a damascene process) extending through the insulating layer of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0035), top surfaces of the via strictures of the coil, the dummy structure (30), and the encapsulant being coplanar; the dummy pattern formed in the layer different from that of the coil pattern is arranged so as to suppress an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, Figs. 1, 10-12, ¶0040). The vias (30) surround the metal coil (12) and the center of the metal coil
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee by forming the coil pattern and the dummy patterns in the same layer of the interconnect as taught by Nakashiba to have the metal coil comprising though vias, the through vias winding around the center of the metal coil in order to provide improved semiconductor device having high frequency interconnect and dummy patterns to prevent dishing during the CMP process and improve flatness of the interconnect, and to provide the inductor having improved characteristics by suppressing an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, ¶0010-¶0012, ¶0039-¶0040, ¶0044-¶0045).
Regarding (3), Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 9-11, ¶0021-¶0026, ¶0029, ¶0037-¶0040, ¶0051-¶0052) is formed on the interconnect structure (120b) including a dielectric layer (126), the integrated circuit die (102) is laterally disposed outside the inductor region (110). In Chen, an encapsulant (116) (Chen, Figs. 1-2, 11, ¶0021-¶0022, ¶0054, ¶0057) is formed around the integrated circuit die (102) and the inductor region (110) to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lee by forming the integrated circuit die and the inductor region within the molding material as taught by Chen to have an integrated circuit die in the encapsulant, the integrated circuit die laterally disposed outside of the metal coil in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0039-¶0040, ¶0068-¶0070).
Regarding Claim 9, Lee in view of Kato, Nakashiba, and Chen discloses the device of claim 7. Further, Lee discloses the device, wherein the metal coil (200) has a first end (202) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) and a second end (204), but does not specifically disclose the device further comprising: a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connected to the first end of the metal coil, the second end of the metal coil, and the integrated circuit die. However, Chen teaches a redistribution structure (120a) (Chen, Figs. 1-2, 8, 11, ¶0026-¶0027, ¶0034, ¶0039) on the encapsulant (116), the redistribution structure (120a) comprising metallization patterns (e.g., 128a), the integrated circuit (102) is coupled through the interconnect structure (120a) using the contact pads (124d) and the contact vias (106), and the inductor (114) comprises a first end (134a) and a second end (134b) coupled to the contact pads and vias to provide electrical contact to the inductor (114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Kato/Nakashiba/Chen by forming the interconnect structure over the integrated circuit die and the inductor region as taught by Chen to have a device further comprising: a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connected to the first end of the metal coil, the second end of the metal coil, and the integrated circuit die in order to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density (Chen, ¶0003, ¶0068-¶0070).
Regarding Claim 10, Lee in view of Kato, Nakashiba, and Chen discloses the device of claim 9. Further, Lee does not specifically disclose the device, further comprising: a ferric structure on the redistribution structure, edges of the ferric structure being co-terminus with edges of the metal coil.
However, Lee teaches an embodiment of Fig. 12 (Lee, Col 14, lines 63-67; Col. 15, lines 1-12), wherein the magnetic layer (351) is provided to overlap the coil (200) so as to enhance the mutual inductance of the coupler formed by lower coil (200) and the upper coil (300), the magnetic layer (351) is provided over the insulating layer (162) including bonding contact (159), and is comprised of material including Fe, Ni, Mn, and ferromagnet.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Kato/Nakashiba/Chen by forming magnetic layer of Lee on the redistribution layer of Lee/Chen and overlapping the coil as taught by Lee to have the device, further comprising: a ferric structure on the redistribution structure, edges of the ferric structure being co-terminus with edges of the metal coil in order to provide improved semiconductor device having reduced size and with enhanced  mutual inductance (Lee, Col. 1, lines 14-27; Col 14, lines 63-67; Col. 15, lines 1-12).
Regarding Claim 12, Lee in view of Kato, Nakashiba, and Chen discloses the device of claim 7. Further, Lee discloses the device, wherein the metal coil (200) (Lee, Figs. 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) has a first end (204) and a second end (202), the first end (204) disposed closer to the center region (634) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) of the metal shield (620) than to the outer periphery of the metal shield (620), the second end (202) disposed closer to the outer periphery of the metal shield (620) than to the center region (634) of the metal shield (620).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Kato (US 2017/0024637), Nakashiba (US 2013/0234286), and Chen (US 2016/0035670) as applied to claim 7, and further in view of Watanabe (US Patent No. 10,115,684, cited in IDS of 07/26/2021) and Detecheverry (US 2006/0163692).
Regarding Claim 8, Lee in view of Kato, Nakashiba, and Chen discloses the device of claim 7. Further, Lee does not specifically disclose the device further comprising: a dummy semiconductor structure in the center of the metal foil, the dummy semiconductor structure disposed in the encapsulant.
However, Lee teaches forming a structure (e.g., via 139 connected to the contact end 204 of the coil 200) (Lee, Figs. 25a-25b, Col. 22, lines 42-46; Col. 7, lines 8-17) disposed on the second dielectric layer (e.g., 128), a center of the structure (e.g., 139) overlapping the center region (e.g., 634) of the conductive shield (620), the coil (e.g., 200) (Lee, Figs. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) being laterally disposed between the structure (139) and the integrated circuit die (112). Further, Watanabe teaches a semiconductor device (Watanabe, Figs. 18-19, Cols. 17-24; Col. 20, lines 38-46) with enhanced reliability, wherein the device comprises a coil (e.g., CL1) (Watanabe, Figs. 18-19, Col. 19, lines 53-64; Col. 20, lines 1-61; Col. 21, lines 15-58) including dummy patterns (DM) that do not function as a wire, pad, or coil, and are formed to enhance flatness of the front surface of the insulating layer including the coil; the ends of the coil (e.g., CL1) are connected to the via part (V4); the dummy pattern (DM) is arranged inside the coil and surrounded by the coil such that the dummy pattern (DM) is adjacent to the inner end of the coil; and the protective film (PA) covers the coil and the dummy patterns (DM); the coil being laterally disposed between the dummy semiconductor structure (DM) and the integrated circuit die (semiconductor element not formed immediately under the coil to prevent from being affected by the magnetic field) (Watanabe, Figs. 18-19, Col. 24, lines 9-14).
Further, Detecheverry teaches forming an inductive element (11) (Detecheverry, Figs. 1, 12-13, ¶0004-¶0036, ¶0055-¶0069, ¶0079), a shield layer (22/122) including openings (slots) to avoid attenuation of the magnetic field and reduction of the effective inductance of the inductive element, and a dummy structure (14/121) (Detecheverry, Figs. 1, 12-13, ¶0057) at the center of the inductive element (11) and directly over the opening of the conductive shield (122) and between the inductive element (11) and the shield (122), wherein the shield comprised of polysilicon or metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Kato/Nakashiba/Chen by forming dummy patterns (DM) arranged inside the coil and outside of the coil as taught by Watanabe, wherein the dummy structure comprised of a material and a structure optimized with respect to the metal pattern density in advanced silicon technologies as taught by Detecheverry to have a dummy semiconductor structure in the center of the metal foil, the dummy semiconductor structure disposed in the encapsulant in order to enhance flatness of the front surface of the insulating layer including the coil that is adjacent to the semiconductor element (not formed immediately under the coil to prevent from being affected by the magnetic field), to prevent dishing and delamination, to improve planarity and integrity of the low-k dielectric of the insulating layer, and thus to obtain a high quality inductive element in a semiconductor device (Watanabe, Col. 20, lines 38-46, Col. 24, lines 9-14; Detecheverry, ¶0004-¶0009, ¶0057).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Kato (US 2017/0024637), Nakashiba (US 2013/0234286), and Chen (US 2016/0035670) as applied to claim 9, and further in view of Hayama (US 2004/0021218).
Regarding Claim 11, Lee in view of Kato, Nakashiba, and Chen discloses the device of claim 9. Further, Lee does not specifically disclose the device further comprising: a passive device on the redistribution structure, the passive device connected to the integrated circuit. However, Hayama teaches forming a module component (Hayama, Fig. 1, ¶0022-¶0052), wherein a passive device (e.g., capacitor 10) (Hayama, Fig. 1, ¶0026-¶0027) is provided on the redistribution structure (insulated layer 1 including via-hole conductors 27 for electrically connecting the plurality of circuits), the passive device (10) overlapping the integrated circuit die (8), and the components of the insulating substrates (1-7) are electrically coupled through the via-hole conductor (27); the module including the capacitor is configured as DC/DC converter and the capacitor is used for stabilizing the voltage fluctuation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Kato/Nakashiba/Chen by forming a passive device as a capacitor over the redistribution structure and overlapping the integrated circuit die as taught by Hayama to have the device further comprising: a passive device on the redistribution structure, the passive device connected to the integrated circuit in order to provide improved module including an active component and a passive element that is configured as DC/DC converter with stabilized voltage fluctuation (Hayama, ¶0001, ¶0006, ¶0026-¶0027).
Claims 13, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Nakashiba (US 2013/0234286), Kato (US 2017/0024637), Watanabe (US Patent No. 10,115,684), and Detecheverry (US 2006/0163692).
With respect to Claim 13, Lee discloses a device (e.g., a semiconductor chip with a coil over a passivation layer and a shielding plate under the coil) (Lee, Figs. 1a-1c, 25a-25b, Cols. 3-9, Col. 14, Col. 22, lines 25-50) comprising:
       a back-side shielding structure (620) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) comprising a conductive shield, the conductive shield having a slot (e.g., cut-offs between metal plate portions 621-623) extending between a center and an edge of the conductive shield;
       a conductive coil (e.g., 200) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) comprising segments on a surface of the back-side shielding structure (620), the segments winding around a center of the conductive coil at continuously increasing distances from the center of the conductive coil; and        
      an encapsulant (e.g., 140) (Lee, Figs. 25a-25b, Cols. 5-6, Col. 7, lines 1-10) around the conductive coil (e.g., 200).
Further, Lee does not specifically disclose that (1) a conductive coil comprising though vias, the through vias winding around a center of the conductive coil, (2) the center of the conductive coil aligned with the center region of the conductive shield; (3) a semiconductor structure in the center of the conductive coil, the semiconductor structure disposed on the surface of the back-side shielding structure; and an encapsulant around the semiconductor structure.
Regarding (1), Nakashiba teaches forming the coil (Nakashiba, Figs. 1, 10-12, ¶0010-¶0012, ¶0030-¶0040, ¶0044-¶0045) in the interconnect that functions as an inductor (12) and the dummy structures (30) disposed in the same layer as the coil so as to prevent dishing during the CMP process and improve flatness of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0039), the coil and the dummy structures (30) comprise via strictures (e.g., formed by a damascene process) extending through the insulating layer of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0035), top surfaces of the via strictures of the coil, the dummy structure (30), and the encapsulant being coplanar; the dummy pattern formed in the layer different from that of the coil pattern is arranged so as to suppress an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, Figs. 1, 10-12, ¶0040). The vias (30) surround the metal coil (12) and the center of the metal coil
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee by forming the coil pattern and the dummy patterns in the same layer of the interconnect as taught by Nakashiba to have a conductive coil comprising though vias, the through vias winding around a center of the conductive coil in order to provide improved semiconductor device having high frequency interconnect and dummy patterns to prevent dishing during the CMP process and improve flatness of the interconnect, and to provide the inductor having improved characteristics by suppressing an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, ¶0010-¶0012, ¶0039-¶0040, ¶0044-¶0045).
Regarding (2), Kato teaches forming the conductive shield (3) (Kato, Figs. 1C, 3, 5C, ¶0032-¶0055) having the center region (opening 7) and the coil pattern (23) having a center which is aligned with the center region of the conductive shield in a plan view (Kato, Fig. 3, ¶0038), wherein the size and area of the opening (7) controls the magnetic flux received at the side of the conductive shield (3), and is optimized (Kato, Figs. 1C, 5A-5C, ¶0045-¶0047) with respect to inner area of the coil pattern (23) to have the magnetic field efficiently distributed through the opening (7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee by forming the metal shield with optimized area of the opening at the center of the conductive shield as taught by Kato to have the center of the conductive coil aligned with the center region of the conductive shield in order to provide a device that efficiently controls the electric field and the magnetic field occurring at the shield plate, and thus to control the gain of transmission and reception signals (Kato, ¶0008-¶0010, ¶0045-¶0047).
Regarding (3), Lee teaches forming a structure (e.g., via 139 connected to the contact end 204 of the coil 200) (Lee, Figs. 25a-25b, Col. 22, lines 42-46; Col. 7, lines 8-17) disposed on the second dielectric layer (e.g., 128), a center of the structure (e.g., 139) overlapping the center region (e.g., 634) of the conductive shield (620), the coil (e.g., 200) (Lee, Figs. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) being laterally disposed between the structure (139) and the integrated circuit die (112). Further, Watanabe teaches a semiconductor device (Watanabe, Figs. 18-19, Cols. 17-24; Col. 20, lines 38-46) with enhanced reliability, wherein the device comprises a coil (e.g., CL1) (Watanabe, Figs. 18-19, Col. 19, lines 53-64; Col. 20, lines 1-61; Col. 21, lines 15-58) including dummy patterns (DM) that do not function as a wire, pad, or coil, and are formed to enhance flatness of the front surface of the insulating layer including the coil; the ends of the coil (e.g., CL1) are connected to the via part (V4); the dummy pattern (DM) is arranged inside the coil and surrounded by the coil such that the dummy pattern (DM) is adjacent to the inner end of the coil; and the protective film (PA) covers the coil and the dummy patterns (DM); the coil being laterally disposed between the dummy semiconductor structure (DM) and the integrated circuit die (semiconductor element not formed immediately under the coil to prevent from being affected by the magnetic field) (Watanabe, Figs. 18-19, Col. 24, lines 9-14).
Further, Detecheverry teaches forming an inductive element (11) (Detecheverry, Figs. 1, 12-13, ¶0004-¶0036, ¶0055-¶0069, ¶0079), a shield layer (22/122) including openings (slots) to avoid attenuation of the magnetic field and reduction of the effective inductance of the inductive element, and a dummy structure (14/121) (Detecheverry, Figs. 1, 12-13, ¶0057) at the center of the inductive element (11) and directly over the opening of the conductive shield (122) and between the inductive element (11) and the shield (122), wherein the shield comprised of polysilicon or metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee by forming dummy patterns (DM) arranged inside the coil and outside of the coil as taught by Watanabe, wherein the dummy structure comprised of a material and a structure optimized with respect to the metal pattern density in advanced silicon technologies as taught by Detecheverry to have a semiconductor structure in the center of the conductive coil, the semiconductor structure disposed on the surface of the back-side shielding structure; and an encapsulant around the semiconductor structure in order to enhance flatness of the front surface of the insulating layer including the coil that is adjacent to the semiconductor element (not formed immediately under the coil to prevent from being affected by the magnetic field), to prevent dishing and delamination, to improve planarity and integrity of the low-k dielectric of the insulating layer, and thus to obtain a high quality inductive element in a semiconductor device (Watanabe, Col. 20, lines 38-46, Col. 24, lines 9-14; Detecheverry, ¶0004-¶0009, ¶0057).
Regarding Claim 18, Lee in view of Nakashiba, Kato, Watanabe, and Detecheverry discloses the device of claim 13. Further, Lee discloses the device, wherein the conductive coil (200) (Lee, Figs. 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) has a first end (204) and a second end (202), the first end (204) disposed proximate the center (634) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) of the conductive shield (620), the second end (202) disposed proximate the edge of the conductive shield (620).
Regarding Claim 19, Lee in view of Nakashiba, Kato, Watanabe, and Detecheverry discloses the device of claim 13. Further, Lee discloses the device, wherein the back-side shielding structure (620) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) further comprises: a first dielectric layer (e.g., 122/124/126) (Lee, Figs. 25a-25b, Col. 4, lines 16-32; Col. 14, lines 21-38); and a second dielectric layer (128), the conductive shield (620) disposed between the first dielectric layer (122/124/126) and the second dielectric layer (128), the encapsulant (140) disposed on a surface of the second dielectric layer (128), but does not specifically disclose the through vias disposed on a surface of the second dielectric layer.
However, Nakashiba teaches that the inductor (12) (Nakashiba, Figs. 1, 10-12, ¶0010-¶0012, ¶0030-¶0040, ¶0044-¶0045) and the dummy structures (30) are disposed in the same layer as the coil to prevent dishing during the CMP process and improve flatness of the interconnect (Nakashiba, Figs. 1, 10-12, ¶0039).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Nakashiba/Kato/Watanabe/Detecheverry by forming the coil pattern and the dummy patterns in the same layer of the interconnect and on the same dielectric layer as taught by Nakashiba  to have the through vias disposed on a surface of the second dielectric layer in order to provide improved semiconductor device having high frequency interconnect and dummy patterns to prevent dishing during the CMP process and improve flatness of the interconnect, and to provide the inductor having improved characteristics by suppressing an eddy current to prevent reduction in the magnitude of the magnetic field of the inductor (Nakashiba, ¶0010-¶0012, ¶0039-¶0040, ¶0044-¶0045).
Regarding Claim 20, Lee in view of Nakashiba, Kato, Watanabe, and Detecheverry discloses the device of claim 13. Further, Lee discloses the device, wherein the slot (e.g., cut-offs between metal plate portions 621-623) (Lee, Figs. 25a-25b, Col. 22, lines 25-42) is one of a plurality of slots extending between the center (634) and the edge of the conductive shield (620).
Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Nakashiba (US 2013/0234286), Kato (US 2017/0024637), Watanabe (US Patent No. 10,115,684), and Detecheverry (US 2006/0163692) as applied to claim 13, and further in view of Chen (US 2016/0035670).
Regarding Claim 14, Lee in view of Nakashiba, Kato, Watanabe, and Detecheverry discloses the device of claim 13. Further, Lee does not specifically disclose an integrated circuit die outside of the conductive coil, the encapsulant disposed around the integrated circuit die, the integrated circuit die disposed on the surface of the back-side shielding structure.
However, Chen teaches forming a semiconductor device (Chen, Figs. 1-2, 11, ¶0003, ¶0020-¶0031, ¶0037-¶0038, ¶0040, ¶0052-¶0057, ¶0068-¶0070) with improved integration density, wherein an integrated circuit die (102) (Chen, Figs. 1-2, 11, ¶0021-¶0026, ¶0029, ¶0051-¶0052) is formed on the interconnect structure (120b) including a dielectric layer (126), the integrated circuit die (102) is laterally disposed outside the inductor region (110) on the interconnect structure (120b) and outside of a shield plate (140) (Chen, Figs. 1-2, 9-11, ¶0037-¶0040). In Chen, an encapsulant (116) (Chen, Figs. 1-2, 11, ¶0021-¶0022, ¶0054, ¶0057) is formed around the integrated circuit die (102) and the inductor region (110) to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Nakashiba/Kato/Watanabe/Detecheverry by forming the integrated circuit die and the inductor region within the molding material as taught by Chen to have an integrated circuit die outside of the conductive coil, the encapsulant disposed around the integrated circuit die, the integrated circuit die disposed on the surface of the back-side shielding structure in order to prevent interference of the inductor from affecting other portions of the semiconductor device, and thus to provide improved package structure including inductor having improved performance and high quality factor (Chen, ¶0003, ¶0039-¶0040, ¶0068-¶0070).
Regarding Claim 16, Lee in view of Nakashiba, Kato, Watanabe, Detecheverry, and Chen discloses the device of claim 14. Further, Lee discloses that the conductive coil (200) has a first end (202) (Lee, Fig. 1b, 25a-25b, Col. 7, lines 8-31; Col. 22, lines 42-46) and a second end (204), but does not specifically disclose the device further comprising: a front-side redistribution structure on the encapsulant, the front-side redistribution structure comprising metallization patterns, the metallization patterns connecting the first end and the second end of the conductive coil to the integrated circuit die.
However, Chen teaches a redistribution structure (120a) (Chen, Figs. 1-2, 8, 11, ¶0026-¶0027, ¶0034, ¶0039) on the encapsulant (116), the redistribution structure (120a) comprising metallization patterns (e.g., 128a), the integrated circuit (102) is coupled through the interconnect structure (120a) using the contact pads (124d) and the contact vias (106), and the inductor (114) comprises a first end (134a) and a second end (134b) coupled to the contact pads and vias to provide electrical contact to the inductor (114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Nakashiba/Kato/Watanabe/Detecheverry/Chen by forming the interconnect structure over the integrated circuit die and the inductor region as taught by Chen to have a device further comprising: a front-side redistribution structure on the encapsulant, the front-side redistribution structure comprising metallization patterns, the metallization patterns connecting the first end and the second end of the conductive coil to the integrated circuit die in order to provide improved package structure including inductor having improved performance and high quality factor, and with improved integration density (Chen, ¶0003, ¶0068-¶0070).
Regarding Claim 17, Lee in view of Nakashiba, Kato, Watanabe, Detecheverry, and Chen discloses the device of claim 16. Further, Lee does not specifically disclose the device, further comprising: a ferric structure adhered to the front-side redistribution structure, the ferric structure overlapping the conductive coil. However, Lee teaches an embodiment of Fig. 12 (Lee, Col 14, lines 63-67; Col. 15, lines 1-12), wherein the magnetic layer (351) is provided to overlap the coil (200) so as to enhance the mutual inductance of the coupler formed by lower coil (200) and the upper coil (300), the magnetic layer (351) is provided over the insulating layer (162) including bonding contact (159), and is comprised of material including Fe, Ni, Mn, and ferromagnet.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Nakashiba/Kato/Watanabe/Detecheverry/Chen by forming magnetic layer of Lee on the redistribution layer of Lee/Chen and overlapping the coil as taught by Lee to have the device, further comprising: a ferric structure adhered to the front-side redistribution structure, the ferric structure overlapping the conductive coil in order to provide improved semiconductor device having reduced size and with enhanced  mutual inductance (Lee, Col. 1, lines 14-27; Col 14, lines 63-67; Col. 15, lines 1-12).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,362,588 to Lee in view of Nakashiba (US 2013/0234286), Kato (US 2017/0024637), Watanabe (US Patent No. 10,115,684), Detecheverry (US 2006/0163692), and Chen (US 2016/0035670) as applied to claim 14, and further in view of Hayama (US 2004/0021218).
Regarding Claim 15, Lee in view of Nakashiba, Kato, Watanabe, Detecheverry, and Chen discloses the device of claim 14. Further, Lee does not specifically disclose the device further comprising: a passive device outside of the conductive coil, the passive device connected to the integrated circuit die. However, Hayama teaches forming a module component (Hayama, Fig. 1, ¶0022-¶0052), wherein a passive device (e.g., capacitor 10) (Hayama, Fig. 1, ¶0026-¶0027) is provided on the redistribution structure (insulated layer 1 including via-hole conductors 27 for electrically connecting the plurality of circuits), the passive device (10) overlapping the integrated circuit die (8), and the components of the insulating substrates (1-7) are electrically coupled through the via-hole conductor (27); the module including the capacitor is configured as DC/DC converter and the capacitor is used for stabilizing the voltage fluctuation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lee/Kato/Nakashiba/Chen by forming a passive device as a capacitor over the redistribution structure and overlapping the integrated circuit die as taught by Hayama to have the device further comprising: a passive device outside of the conductive coil, the passive device connected to the integrated circuit die in order to provide improved module including an active component and a passive element that is configured as DC/DC converter with stabilized voltage fluctuation (Hayama, ¶0001, ¶0006, ¶0026-¶0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891